OalhoÓn, J.,
delivered the opinion of the court.
Annotated Code 1892, .§ 671, is this: “The declaration shall contain a statement of the facts constituting the cause of action, in ordinary and concise language, without repetition; and if it contain sufficient matter of substance for the court to jn’oceed *545upon the merits of the cause, it shall be sufficient; and it shall not be an objection to maintaining any action that the form thereof should have been different.” In Gibson v. Meek, 71 Miss., 617 (15 South. Rep., 789), this court said, through Chief Justice Campbell : “The fine argument of. the learned counsel for the appellant might have prevailed half a century ago, when form was often of more importance with courts than substance; but happily that era has passed, never to return. Now substance is what the courts of this state look to. We have no forms of action. Every action is on the case, and one need only to state a case in concise and intelligible language, containing sufficient matter of substance for the court to see that he has a meritorious cause, and his declaration will be sufficient.”
Applying the test of this statute and opinion to the case before us, it is sufficiently shown that Morris was at work on the bridge being repaired, at the place he was ordered to be by the chief who was in command, and who told him where to step for safety when push cars came along with materials; that this point was safe with push cars properly loaded; that the one which did the damage was, and for the first time, improperly loaded, in that it had, nailed to the sides, projecting strips three feet longer than the material on it; that it was so fixed by servants in the loading line of the work by direction of this same chief; that this was gross negligence; that Morris took all necessary precaution to save himself, but, because of the strips, was knocked off and hurt. It is hypercriticism and overstrained interpretation to confine the language to the fellow servants who manually nailed on the strips, since it specifically charges that this was done by'direction of the chief in command of all. If there was contributory negligence which can avail appellee, it may be pleaded, but must be determined by a jury.
Reversed, demurrer overruled, and cause remanded.